


109 HR 5458 IH: To provide for the National Science Foundation to make

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5458
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Al Green of Texas
			 (for himself, Mr. Gordon,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Jackson-Lee of Texas, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Science
		
		A BILL
		To provide for the National Science Foundation to make
		  grants for the establishment of summer science and mathematics camps for middle
		  school and high school students.
	
	
		1.Summer camps
			(a)Program
				(1)In
			 generalThe Director shall carry out a program to award grants to
			 institutions of higher education or eligible nonprofit organizations (or
			 consortia of such institutions and organizations) to develop and operate summer
			 science and mathematics camps for middle school and high school students. The
			 camps shall be designed to promote the interest of children in science,
			 mathematics, and technology and to increase their knowledge of these
			 subjects.
				(2)Distribution of
			 awardsThe Director shall, in awarding grants under this section,
			 consider the distribution of awards among institutions and organizations of
			 different sizes and geographic locations.
				(3)Merit
			 reviewGrants shall be provided under this section on a
			 competitive, merit-reviewed basis.
				(4)Use of
			 grantsGrant funds may be used to—
					(A)develop educational
			 programs and materials for use in the summer science and mathematics camps;
			 and
					(B)cover the costs of
			 operating the summer camps, including the cost of attendance for students
			 selected to attend the camps in accordance with subsection (b)(3).
					(b)Selection
			 process
				(1)ApplicationAn
			 applicant for an award under this section shall submit an application to the
			 Director at such time, in such manner, and containing such information as the
			 Director may require. The application shall include, at a minimum—
					(A)a description of
			 the educational program that will be offered by the science or mathematics
			 summer camp that the applicant intends to operate;
					(B)a description of
			 the process by which students will be selected to attend the summer
			 camp;
					(C)the duration of
			 the camp and the number of students who can be accommodated in the program each
			 year;
					(D)identification of
			 the individuals who will be involved in designing and implementing the
			 educational program at the summer camp; and
					(E)evidence of the
			 agreement required under paragraph (3).
					(2)Review of
			 applicationsIn evaluating the applications submitted under
			 paragraph (1), the Director shall consider, at a minimum—
					(A)the ability of the
			 applicant to effectively carry out the program;
					(B)the novelty and
			 educational value of the program to be offered at the summer camp;
					(C)the number of the
			 students that will be served by the program; and
					(D)the extent to
			 which the program is tailored to the needs of individuals from groups
			 underrepresented in science and technology careers.
					(3)Eligibility
			 requirementTo be eligible to receive a grant under this section,
			 an institution of higher education or eligible nonprofit organization (or
			 consortia of such institutions and organizations) must enter into an agreement
			 with one or more urban high-need local educational agencies to develop a
			 process for selecting students from schools administered by the educational
			 agencies to attend the science or mathematics summer camp.
				(c)DefinitionsIn
			 this section—
				(1)The term
			 Director means the Director of the National Science
			 Foundation.
				(2)The term
			 eligible nonprofit organization means a nonprofit organization,
			 such as a museum or science center, that has expertise and experience in
			 providing informal science and mathematics education for the public.
				(3)The term
			 urban high-need local educational agency means a local
			 educational agency that—
					(A)is located in one
			 of the 25 United States cities with the greatest numbers of children aged 5 to
			 17 living in poverty, based on data from the Census Bureau; and
					(B)has at least 1
			 school in which 50 percent or more of the enrolled students are eligible for
			 participation in the free and reduced price lunch program established by the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for the purposes of this section, $2,000,000 for
			 fiscal year 2007, $2,050,000 for fiscal year 2008, $2,100,000 for fiscal year
			 2009, $2,150,000 for fiscal year 2010, and $2,200,000 for fiscal year
			 2011.
			
